Order entered April 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00277-CV

              IN RE EUI-TAK SHIN AND BITRO CORPORATION, Relators

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-03081-2013

                                            ORDER
       On March 14, 2016, relators notified the Court that the parties in this case have resolved

the mandamus proceeding. Relators stated that final agreements were to be executed on or

before March 31, 2016. To date, relators have not filed a motion to dismiss the petition for writ

of mandamus. We ORDER relators to file within five days of the date of this order either a

motion to dismiss the petition for writ of mandamus or a status report.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE